         Case 2:16-cv-02105-JAR Document 601 Filed 07/12/21 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS

STEVEN WAYNE FISH, et al.,                      )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 16-2105-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )
                                                )
PARKER BEDNASEK, et al.,                        )
                                                )
                 Plaintiffs,                    )
                                                )        Case No. 15-9300-JAR-JPO
v.                                              )
                                                )
SCOTT SCHWAB, in his official capacity          )
as Secretary of State for the State of          )
Kansas,                                         )
                                                )
                 Defendant.                     )
                                                )


                JOINT STATUS REPORT REGARDING MEDIATION

       Come now the Parties in the above-captioned matters to jointly submit this status report

to advise the Court that the Parties are scheduled to engage in mediation before John Phillips

regarding Plaintiffs’ motions for attorneys’ fees on July 20, 2021.



DATED this 12th day of July, 2021.
         Case 2:16-cv-02105-JAR Document 601 Filed 07/12/21 Page 2 of 4




Respectfully submitted,

 /s/ Sharon Brett                               /s/ Dale E. Ho
 SHARON BRETT (#28696)                          DALE E. HO*
 American Civil Liberties Union of Kansas       R. ORION DANJUMA*
 6701 W 64th St., Suite 210                     SOPHIA LIN LAKIN*
 Overland Park, KS 66202                        American Civil Liberties Union Foundation
 Phone: (913) 490-4100                          125 Broad St.
 Fax: (913) 490-4119                            New York, NY 10004
 sbrett@aclukansas.org                          Phone: (212) 549-2693
                                                dale.ho@aclu.org
                                                odanjuma@aclu.org
                                                slakin@aclu.org


 NEIL A. STEINER*                               ANGELA M. LIU*
 Dechert LLP                                    Dechert LLP
 1095 Avenue of the Americas                    35 West Wacker Drive
 New York, NY 10036                             Suite 3400
 Phone: (212) 698-3822                          Chicago, Illinois 60601-1608
 Fax: (212) 698-3599                            Phone: (312) 646-5816
 neil.steiner@dechert.com                       Fax: (312) 646-5858
                                                angela.liu@dechert.com


 Counsel for Fish Plaintiffs                    * admitted pro hac vice



/s/ Mark P. Johnson
Mark P. Johnson (#22289)
Curtis E. Woods*
Samantha J. Wenger (#25322)
Dentons US LLP
4520 Main Street
Suite 1100
Kansas City, MO 64111
Phone: (816) 460-2400
Fax: (816) 531-7545
mark.johnson@dentons.com
curtis.woods@dentons.com
samantha.wenger@denstons.com

Counsel for Plaintiff Parker Bednasek

* admitted pro hac vice



                                            2
         Case 2:16-cv-02105-JAR Document 601 Filed 07/12/21 Page 3 of 4




/s/ Stanley R. Parker
Stanley R. Parker, KS (#10971)
Office of the Attorney General
Assistant Attorney General/Trial Counsel
120 SW 10th Avenue, 2nd Floor
Topeka, Kansas, 66612-1597
Phone: (785) 368-8423
Fax: (785) 291-3767
stanley.parker@ag.ks.gov

Counsel for Defendant
Secretary of State Scott Schwab




                                           3
         Case 2:16-cv-02105-JAR Document 601 Filed 07/12/21 Page 4 of 4




                                  CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that, on this 12th day of July, 2021, I electronically

filed the foregoing document using the CM/ECF system, which automatically sends notice and a

copy of the filing to all counsel of record.

                                               /s/ Sharon Brett
                                               SHARON BRETT

                                               Attorney for Fish Plaintiffs




                                                  4
